Citation Nr: 0817251	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
1984.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.

The veteran's claims file is now associated with the Atlanta 
RO.  


FINDING OF FACT

The competent medical evidence does not link any post-service 
migraine headache complaints, symptoms, findings or diagnoses 
to the veteran's active duty.


CONCLUSION OF LAW

Service connection for migraine headaches is not warranted.  
38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The VCAA duty to notify was satisfied with respect to the 
first three elements by way of a May 2002 letter that fully 
addressed the first three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  However, the VCAA 
duty to notify was not satisfied with respect to the fourth 
notice element since the appellant was not asked to submit 
evidence and/or information in her possession to the AOJ.  In 
addition, adequate Dingess notice was not provided.

The Board finds that the notice errors identified above did 
not affect the essential fairness of the adjudication of the 
veteran's claim.  The veteran has been represented by a 
service organization during the appeal.  The veteran's own 
July 2003 Notice of Disagreement, the history and complaints 
she reported during a September 2007 VA examination, and the 
April 2008 brief submitted on her behalf make it clear that 
she had actual knowledge of what was required to substantiate 
her claim.  In January 2008 correspondence, she indicated 
that she had "no further evidence to submit."(all emphasis 
in original).  These factors demonstrate that the veteran has 
submitted all evidence and/or information in her possession 
with respect to the claim on appeal, and thus the purpose of 
the VCAA notice was not frustrated.  

In addition, the Dingess error was harmless given that the 
claim is being denied, and hence no rating or effective date 
will be assigned.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  A VA examination was conducted for the 
veteran's migraines and an addendum was obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran contends that 
she had migraine headaches prior to service that were 
aggravated by her service. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).  

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A review of the veteran's service medical records reflects 
that the presumption of soundness applies in this case.  
38 U.S.C.A. § 1111.  The report of the veteran's December 
1977 entrance medical examination, and her entrance report of 
medical history, are negative for complaints, symptoms, 
findings or diagnoses related to headaches or migraines.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses of migraines.  
They reflect that the veteran complained of headaches on 
several occasions but identify etiologies other than 
migraines, such as gastroenteritis (July 1978), wrong 
eyeglass prescriptions (November 1981), and sinusitis - 
maxillary (February 1984).  The report of a periodic medical 
examination conducted in October 1981 reflects that the 
veteran's head was normal on clinical evaluation.  The 
corresponding report of medical history indicates frequent or 
severe headaches.  A physician elaborated that the veteran 
had frequent and severe headaches, accompanied by dizziness 
and occasional unconsciousness, since 1974, found probably to 
be secondary to situational nervousness, NCNS [no 
complications, no sequelae].  The report of an October 1982 
periodic medical examination reflects that the veteran's head 
was normal on clinical examination.  The report of the 
veteran's May 1984 separation medical examination reflects 
that her head was normal on clinical evaluation.  The 
corresponding report of medical history indicates frequent or 
severe headaches.  A physician elaborated that the veteran 
had frequent mild headaches, first occurred 1974, last 
occurred March 1984, secondary to stress, no treatment 
required, NCNS [no complications, no sequelae].  

The Board finds that the evidence of record, overall, does 
not rebut the presumption of soundness.  There is no clear 
and unmistakable evidence that the veteran had migraines 
headaches prior to service that were not aggravated by 
service.  VAOGCPREC 3-2003.  Migraines are not noted in her 
service medical records at all.  While the veteran reported 
pre-service headaches during service, she never reported pre-
service migraines or migraine-specific symptoms.  Military 
physicians related her headaches to stress and situational 
nervousness.  In any case, the veteran's own account of 
preservice existence of migraine headaches does not 
constitute evidence that such headaches in fact preexisted 
service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Further, there is no post-service medical evidence or medical 
opinion that the veteran had pre-existing migraine headaches 
that were aggravated by service.  

Thus, the Board cannot conclude that there is clear and 
unmistakable evidence that the veteran had migraine headaches 
prior to service.

Turning to entitlement to service connection on a direct 
basis, post-service medical records include a September 1984 
VA examination report showing that the veteran made no 
pertinent complaints.  On examination, her head, face and 
neck were within normal limits.  The past medical history 
section of a private 1985 hospital report is negative for any 
pertinent complaints, symptoms, findings or diagnoses related 
to headaches or migraines.  

The veteran noted vascular migraines during a March 1986 VA 
outpatient consultation.  VA outpatient treatment reports 
show that in 1988, she stated that her migraines began at age 
28 (after military service), and 21/2 years earlier.  During a 
December 1997 VA general medical examination, the veteran 
stated that her migraines began in December 1984.  Subsequent 
VA and private medical records show treatment for migraines 
up to and during the current appeal period.  

The foregoing private and VA post-service medical records are 
evidence against the veteran's claim.  They simply do not 
link any post-service migraine headaches to the veteran's 
service, or any headaches that she experienced while on 
active duty.  The Board also finds it significant that, when 
seeking medical treatment, the veteran informed the health 
care providers that her migraines had begun after service.  

The October 2007 report of a September 2007 VA examination 
provides that the veteran reported having had migraine 
headaches since December 1984.  The report notes that medical 
records were not available for review.  The diagnosis was 
migraine headaches.  The subjective factors were intense 
debilitating headaches, photophobia and phonophobia.  The 
objective factor was normal examination.  The VA examiner 
stated that she would provide a nexus opinion in an addendum 
after reviewing the veteran's medical records.  

In the addendum, the VA examiner reviewed in detail the 
veteran's service medical records and private medical records 
from 1998.  She stated that based on the veteran's medical 
records and her history, it was "less likely as not" that 
her migraine headaches developed while in the military.  
Based on what the examiner reviewed, the veteran had no 
headaches until 1981 and they were not diagnosed as migraines 
or vascular headaches.  The only documentation of such a 
diagnosis was AFTER her discharge from the military (emphasis 
in original).  

The Board finds that the addendum to the October 2007 VA 
examination report weighs heavily against service connection 
on a direct basis.  It is highly probative evidence against 
the veteran's claim.  It is based on current examination 
results and a review of the medical record.  It is supported 
by reference to the absence of diagnoses and/or physical 
findings in the service medical records and post-service 
medical records.  This fact is particularly important, in the 
Board's judgment, as the reference makes for a more 
convincing rationale.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, to the extent that the veteran is competent to 
observe migraine symptoms, her opinions are outweighed by the 
service medical records (which are negative for any 
complaints, findings or diagnoses related to migraines or 
migraine-specific symptoms), the post-service medical records 
(which are negative for evidence linking the veteran's post-
service migraines to her service), and the October 2007 
negative VA medical opinion.

In sum, the competent medical evidence fails to link the 
veteran's post-service migraine headaches to the veteran's 
service or any findings in her service medical records.  
Accordingly, service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection of migraine headaches is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


